CANADY, Judge.
William P. Levy challenges the summary dismissal of his postconviction motion filed pursuant to Florida Rule of Criminal Procedure 3.850. Because the trial court improperly dismissed Levy’s motion without addressing the merits of his claims, we reverse.
Levy filed a motion for postconviction relief with the circuit court on June 26, 2002. This motion contained an oath, but it was unsigned. On June 27, 2002, Levy filed an identical motion for postconviction relief with the circuit court. This motion contained a signed oath. On July 17, 2002, and July 19, 2002, Levy filed motions to amend his postconviction motion. On August 2, 2002, the trial court dismissed Levy’s postconviction motion because it did not contain a signed oath and was therefore facially insufficient. On April 29, 2003, the circuit court dismissed as moot Levy’s motion to hear and rule on his July 17, 2002, and July 19, 2002, motions to amend. Levy appealed.
Because a facially sufficient motion for postconviction relief was filed with the circuit court on June 27, 2002, the orders of August 2, 2002, and April 29, 2003, were improper. We therefore reverse and remand for the circuit court to consider on their merits Levy’s June 27, 2002, motion; July 17, 2002, motion to amend; and July 19, 2002, motion to amend.
Reversed and remanded.
SALCINES and KELLY, JJ., Concur.